Exhibit 10.1

 

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

BY AND BETWEEN

 

WILMINGTON INVESTORS, LLC

a Delaware Limited Liability Company ("Landlord”)

 

AND

 

PC CONNECTION, INC.

a Delaware corporation
("Tenant")

 

 

 

Prepared By:

 

Owen T.Hughes, Esq.
Mandelbaum SaJsbnrg P.C.

3 Becker Farm Road, Suite 105
Roseland, New .Jersey 07068

 










THIS  First Amendment to Lease (the “amendment”) dated the day of March, 2015,
between WILMINGTON INVESTORS, LLC, a Delaware limited liability company, with an
address at 111 Magee Avenue, Lavallette, New Jersey 08735 ("Landlord") and PC
CONNECTION, INC., a Delaware corporation, with offices at 730 Milford Road,
Merrimack, New Hampshire 03054 ("Tenant").

 

BACKGROUND

 

A.          On August 27, 2014, Landlord and Tenant entered into that certain
Lease Agreement for the land and building commonly known as 3336 Progress Way,
Building 11, Wilmington, Ohio ("Lease").

 

B.          Pursuant to the terms of Section 4.01 of the Lease, Landlord, at its
sole cost and expense, agreed it wou1d construct or cause to be constructed
certain "Landlord Improvements'', including certain work installed for the
benefit of the Tenant referred to as the "Fit Up Work", all as defined in the
scope of work set forth on Exhibit D to the Lease.

 

C.          Tenant has requested that Landlord undertake for the benefit of the
Tenant, additional fit-up work, which is not contained within the scope of work
set forth in Exhibit D to the Lease.

 

D.          Landlord has agreed to undertake such additional fit-up work
pursuant to the terms and conditions contained herein.

 

E.          Landlord and Tenant desire to enter into this First Amendment to
Lease to provide the terms and provisions for the installation, performance, and
payment of the additional fit-up work requested by the Tenant.

 

NOW THEREFORE, in consideration of the foregoing and mutual covenants contained
herein, Landlord and Tenant agree as follows:

 

1.          Tenant has requested and Landlord has agreed to perform additional
work not contained within the scope of work set forth in Exhibit D to the Lease.
Said additional work will be undertaken pursuant to the Change Orders entered,
and to be entered in the future between the Landlord and Tenant. The term
"Change Order" shall mean a work order for additional work not contained within
the scope of work set forth in Exhibit D to the Lease, which work order shall
set forth the description of work and the estimated cost of such work.

 

2.          As  of  the Effective Date  of  this  First Amendment,  the
Landlord  and  Tenant acknowledge and agree that following Change Orders have
been entered between the parties:

 





2




 

RFC#

DATE

DESCRIPTION

VALUE

 

 

 

 

18

1/26/2015

Furnish and Install 2 Mitsubishi Split Systems for Bum In Room Cooling
Requirements

$17,299.00

 

 

 

 

24

2/2/2015

Changes in Permit Drawings Requested by PCC After GMP Established

$13,890.00

 

 

 

 

36

2/23/2015

Replace Existing UPS – supply only $87,638.00 Deduct Liebert Maintenance
(-12,370.00) Total - $75,268.00

$75,268.00

 

 

 

 

TOTAL:

 

 

$106,457. 00

 

A copy of all of the aforesaid Change Orders are annexed hereto and are referred
to herein as the ''Existing Change Orders". All of the work the subject of the
Change Orders entered between the parties, including without limitation, the
Existing Change Orders, as well as any future Change Orders duly executed by the
parties, shall be hereinafter referred to as "Tenants Additional Fit Up Work".

 

3.          The Tenant's Additional Fit-Up Work shall be deemed part of the
"Landlord Improvements" and except as expressly provided otherwise herein, all
references in the Lease to "Landlord Improvements" shall be deemed to include
the Tenant's Additional Fit-Up Work.

 

4.          Unless otherwise provided in the applicable Change Order, the
Tenant's Additional Fit-Up Work shall be completed in conjunction with the
timetable and conditions for the completion of the Landlord's Improvements set
forth in the Lease including without limitation Section 2.03 of the Lease.

 

5.          Unless otherwise provided in the applicable Change Order, the
Tenant's Additional Fit-Up Work shall be subject to the terms and provisions of
Article IV of the Lease, including in particular and without limitation the
provisions of Section 4.04.

 

6.          Notwithstanding anything to the contrary contained in the Lease, on
the Commencement Date, Tenant shall pay in full, by way of a lump sum payment,
an amount equal to the total costs of all of the Change Orders constituting the
Tenant's Additional Fit-Up Work. Failure of Tenant to make said payment on or
before the Commencement Date shall be deemed an Event of Default under the Lease
and Landlord shall be entitled to enforce all of its rights and remedies under
the Lease with  respect to the Tenant's Additional Fit-Up Work as if   the
payment for same was Rent or Additional Rent due under the Lease.

 

7.          All of the terms of the Lease, except as specifically modified
herein, shall remain in full force and effect, and shall pertain to the Tenant's
Additional Fit-Up Work, to the extent applicable.

 

8.          This First Amendment may be executed in on or more counterparts,
each of which shall be deemed an original against any party who signs such
counterpart, but all of which together shall constitute one and the same
instrument.

 

[Signatures appear on next page]

 





3




IN WTINESS WHEREOF, Landlord and Tenant have executed this First Amendment to

Lease as of the day and year first above written.

 

LANDLORD:

 

 

 

WILMINGTON INVESTORS LLC

 

 

 

a Delaware limited liability company

 

 

 

By:

Wilmington Partners of NJ,
LLC a New Jersey limited liability company

 

 

 

By:

 

 

Title:

Manager

 

 

 

TENANT

 

 

 

PC CONNECTION, INC.

 

 

 

A Delaware corporation

 

 

 

By:

 

 

Name:

Timothy McGrath

 

Title:

President and CEO

 





4




Exhibit A

Copies of Existing Change Orders

 

 

5

